United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pasco, WA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0151
Issued: April 9, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
On October 23, 20171 appellant filed a timely application for review of an April 25, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP), which denied
appellant’s claim for wage-loss compensation for the period January 9 through February 13, 2017.
The Board docketed the appeal as No. 18-0151.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Appellant submitted a
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from April 25, 2017, the date of OWCP’s last decision was
October 22, 2017. As that date fell on Sunday, appellant had until the next business day, Monday, October 23, 2017
to file a timely appeal. Since using October 26, 2017, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is October 23, 2017, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1)(2).
2

41 ECAB 548 (1990).

January 3, 2017 medical report from Dr. David W. Fischer, a Board-certified orthopedic surgeon.
On February 22, 2017 she filed a claim (Form CA-7), requesting compensation for leave without
pay (LWOP) beginning January 2 through February 17, 2017. In time analysis forms (Form CA7a) dated February 22, 2017, appellant claimed LWOP for 23.48 total hours during the period
January 9 through February 13, 2017 due to a doctor’s appointment and physical therapy sessions.
OWCP, by letter dated February 24, 2017, authorized a payment of wage-loss
compensation for 2.52 hours for a doctor’s visit on January 3, 2017. It advised appellant that it
had not received any evidence to support the remainder of her claim for wage-loss compensation
on January 9, 11, 20, 23 and 30 and February 1, 3, 6, 8, 10, and 13, 2017. OWCP requested that
she submit a medical note or therapy slip verifying treatment due to her accepted work-related
injuries for the claimed dates. Appellant was afforded 30 days to submit the requested medical
evidence. She resubmitted Dr. Fischer’s January 3, 2017 report. Appellant submitted an
additional report dated February 21, 2017 from Dr. Fischer and reports dated June 6 through
December 30, 2016 and January 9 through March 15, 2017 from her physical therapists and
physical therapist assistant.
In its April 25, 2017 decision, OWCP noted that 2.52 hours of wage-loss compensation on
January 3, 2017 had been processed for payment, but denied appellant’s claim for the remaining
20.96 hours of wage-loss compensation for the period January 9 through February 13, 2017. It
noted that, in response to its February 24, 2017 development letter, it received Dr. Fischer’s
January 3 and February 21, 2017 examination notes and physical therapy notes dated June 6,
October 3, 7, 11, 12, November 8, 10, 14, 18, 21, 30, December 5, 9, 12, 28, and 30, 2016.”
OWCP found that “[y]ou failed to submit further supporting medical evidence to establish your
claimed disability.” It did not note receipt or consideration of the additional reports from
appellant’s physical therapists and physical therapist assistant.
The Board finds that OWCP, in its April 25, 2017 decision, did not review the reports from
appellant’s physical therapists and physical therapist assistant dated January 9 through
March 15, 2017. For this reason, the case will be remanded to OWCP to enable it to properly
consider all the evidence submitted at the time of the April 25, 2017 decision. Following such
further development as OWCP deems necessary, it shall issue an appropriate merit decision on the
claim.

2

IT IS HEREBY ORDERED THAT the April 25, 2017 decision of the Office of Workers’
Compensation Programs is set aside. The case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: April 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

